Order entered September 27, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00195-CR
                                    No. 05-18-00196-CR

                                CODY WARDEN, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the County Criminal Court No. 11
                                  Dallas County, Texas
                  Trial Court Cause Nos. MA-1704576-N, MA-1761228-N

                                          ORDER
       Based on the Court’s opinion of this date, we GRANT the June 5, 2018 motion of Jeff P.

Buchwald for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of the

Court to remove Jeff P. Buchwald as counsel of record for appellant. We DIRECT the Clerk of

the Court to send a copy of this order and all future correspondence to Cody Warden, 4231

Clubhouse Place, Apt. 2322, Irving, Texas, 75036.

                                                    /s/   ROBERT M. FILLMORE
                                                          JUSTICE